ICJ_045_TemplePreahVihear_KHM_THA_1961-05-26_JUD_01_PO_03_FR.txt. TEMPLE DE PRÉAH VIHÉAR (ARRÊT DU 26 V 61) 36

conclusions de la Cour en l'affaire Isvaél c. Bulgarie concernant la
portée et l'effet du paragraphe 5 de l’article 36 du Statut ne sont
pas applicables à l'affaire actuelle.

M. WELLINGTON Koo, juge, fait la déclaration suivante:

Certains des motifs de l'arrêt se rapportant à la décision rendue
par la Cour en l'affaire relative à l'Incident aérien du 27 juillet 1955
(Israël c. Bulgarie), Exceptions préliminaires, je désire indiquer
que, tout en me ralliant à la conclusion à laquelle est parvenue la
Cour en la présente affaire et d’une manière générale au raisonne-
ment qui l’y a amenée, je n’entends pas signifier par là que j’ap-
prouve ou que j'accepte la décision rendue en l'affaire Israël c.
Bulgarie; je maintiens au contraire les motifs et la conclusion
énoncés dans l'opinion dissidente collective qui y était jointe.

Je considère même que, sur la base de cette opinion, la décla-
ration d'acceptation de la juridiction obligatoire de la Cour per-
manente faite par la Thaïlande en 1940 doit être considérée comme
s'étant transformée en acceptation visant la Cour actuelle par
application de l’article 36, paragraphe 5, du Statut, ainsi que la
Thaïlande reconnaît l'avoir voulu et ce au moment où, le 16 décem-
bre 1946, elle est devenue Membre des Nations Unies et par consé-
quent partie au Statut, ce fait constitue un motif additionnel et
plus simple de rejeter le principal argument avancé par la Thaïlande
à l'appui de sa première exception.

Cela est clair, mais il n’en reste pas moins que, les circonstances
des deux affaires étant essentiellement différentes, ni le fait qu’à
s’en tenir à ladite opinion la déclaration de 1940 s’est ainsi trans-
formée avant le 6 mai 1950, date où elle devait expirer, ni le fait
que, si l’on se fonde sur la décision rendue par la Cour en 1959,
cette déclaration est devenue caduque le 19 avril 1956, à la disso-
lution de la Cour permanente, n’ont un effet juridique déterminant
quant à la seule question décisive en litige dans la présente affaire,
à savoir la validité de la déclaration thaïlandaise du 20 mai 1950.

Sir Gerald FITzMAURICE et M. TANAKA, juges, font la déclaration
commune suivante:

Bien que nous soyons tout à fait d'accord avec le dispositif de
l'arrêt rendu par la Cour en l'espèce et avec les motifs sur lesquels
elle s’est fondée, nous avons une raison additionnelle et, pour
nous, plus directe de rejeter la première exception préliminaire de
la Thaïlande.

Cette exception préliminaire est fondée sur la conclusion à la-
quelle est parvenue la Cour quant à l'effet du paragraphe 5 de

23
TEMPLE DE PREAH VIHÉAR (ARRÊT DU 26 V 61) 37

l’article 36 du Statut dans son arrêt du 26 mai 1959 en l'affaire
relative à l'Incident aérien du 27 juillet 1955 (Israël c. Bulgarie).
L’exception suppose nécessairement le bien-fondé de cette con-
clusion, car c’est seulement sur cette base que l’on peut prétendre,
comme la Thaïlande a cherché à le faire, que ce qu’elle a entendu
renouveler, ou plutôt remettre en vigueur, par sa déclaration du
20 mai 1950, c'était une acceptation de juridiction obligatoire
qui visait non pas la Cour actuelle mais l’ancienne Cour perma-
nente et qui était par conséquent sans objet par suite de la non-
existence de cette Cour en 1950 et, en tant que telle, n’était sus-
ceptible ni d’être renouvelée, ni d’être remise en vigueur. Mais il est
également clair que, faute d’avoir pu se fonder sur cette conclusion,
l'exception aurait été, pour employer une expression familière
commode, mort-née, et qu'elle n'aurait jamais pu être soulevée.

Donc, puisque l'exception suppose nécessairement le bien-
fondé de la conclusion à laquelle est parvenue la Cour en l'affaire
Israël c. Bulgarie, l'opinion d’après laquelle cette conclusion était
en fait erronée constitue, pour quiconque la partage, un motif
supplémentaire de rejeter l'exception, et un motif beaucoup plus
direct qu'aucun de ceux dont le présent arrêt fait état.

Telle est précisément notre position, car nous regrettons de ne
pouvoir nous rallier à la conclusion à laquelle la Cour est parvenue
en l'affaire Jsraël c. Bulgarie quant à l'effet de l’article 36, para-
graphe 5, du Statut. Point n’est besoin de donner nos raisons,
car elles sont essentiellement les mêmes que celles qui sont expri-
mées dans l’opinion dissidente coilective de sir Hersch Lauterpacht,
sir Percy Spender et M. Wellington Koo. Il n'entre d’ailleurs pas
dans notre propos de mettre en doute ni d'essayer de remettre en
question l’arrêt rendu dans cette affaire.

Mais, comme nous sommes en désaccord avec cet arrêt, nous
estimons que le véritable effet de l'article 36, paragraphe 5, à
l'égard de la déclaration thaïlandaise antérieure de mai 1940 a
été qu'en avril 1946, à la dissolution de la Cour permanente, cette
déclaration, qui avait encore quatre ans à courir, conformément
à ses termes, est tombée en sommeil (sans pour autant devenir
caduque) et qu’ensuite, lorsqu’en décembre 1946 la Thaïlande
est devenue Membre des Nations Unies, elle a été ranimée en vertu
de l’article 36, paragraphe 5, en tant qu’acceptation de la juridic-
tion obligatoire de la Cour actuelle.

A nos yeux, par conséquent, la déclaration thaïlandaise de 1950
a constitué, comme c'était son objet, le renouvellement parfaite-
ment net et normal d’une déclaration (celle de 1940) qui s'était
déjà «transformée » en acceptation visant la Cour actuelle — et
avait déjà accédé à ce statut — et qui avait absolument cessé
de se rapporter à l’ancienne Cour permanente, non seulement
par suite de la dissolution de cette Cour, mais précisément parce
qu'elle s'était transformée (en vertu de l’article 36, paragraphe 5)
en acceptation de la juridiction obligatoire de la Cour actuelle.

24
TEMPLE DE PREAH VIHEAR (ARRÊT DU 26 V 61) 38

Sur cette base, le statut et la validité de la déclaration de mai 1950
ne sauraient étre mis en doute; telle est croyons-nous la situation
exacte.

Nous avons cru nécessaire d’indiquer clairement notre attitude
a cet égard, afin d’éviter que notre adhésion au présent arrét de
la Cour puisse étre considérée comme signifiant notre accord avec
la décision rendue le 26 mai 1959. Au surplus, quiconque est en
désaccord avec cette décision doit nécessairement rejeter a fortiori
la première exception préliminaire de la Thaïlande pour ce seul
motif. Mais cela n’affecte en rien notre opinion: la première excep-
tion préliminaire de la Thaïlande doit en tout état de cause être
rejetée pour les motifs énoncés dans le présent arrêt.

En ce qui concerne la seconde exception préliminaire de la
Thaïlande — tout en approuvant pleinement l'opinion énoncée par
sir Hersch Lauterpacht dans l'affaire du Sud-Ouest africain —
Procédure de vote (C.I. J. Recueil 1955, pp. 90-93) et d'après la-
quelle la Cour ne doit pas éviter de se prononcer sur des questions
dont une des parties a fait le centre de son argumentation, pour
la seule raison que ces questions ne sont pas essentielles au dis-
positif de l’arrêt —, nous estimons cependant que cette opinion
n’est guère applicable en matière de compétence (sir Hersch ne
l'a d’ailleurs pas laissé entendre). En l'espèce, la seconde excep-
tion préliminaire de la Thaïlande a évidemment été discutée en
détail par les Parties. Mais, dès lors que la Cour, rejetant la pre-
mière exception préliminaire, s'est déclarée compétente pour
connaître du fond du litige (ce qui est la seule question pertinente
au présent stade de l'affaire), l’affaire est, à strictement parler,
réglée, et se prononcer pour ou contre la seconde exception pré-
liminaire de la Thaïlande ne pourrait rien ajouter d’important
à la conclusion à laquelle la Cour est déjà parvenue, à savoir
qu'elle est compétente. Nous reconnaissons donc que la Cour
n'est pas appelée dans ces conditions à se prononcer sur la seconde
exception préliminaire.

Sir Percy SPENDER, juge, joint à l’arrêt l’exposé de son opinion
individuelle.

M. MoRELLI, juge, joint à l'arrêt l’exposé de son opinion indi-
viduelle.

(Paraphé) B. W.
(Peraphé) G.-C.

25
